DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 10/18/2021, in which claims 35-87 are pending and ready for examination.

Response to Amendment
Claims 35, 58, and 82 are currently amended. Claim 87 is newly added.

Response to Argument
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 102 and 103, the Applicant argues, see Pg 13, 1st Para., that Bossen does not teach “a first count of coding hypotheses” and “a second count of prediction list” where “the first and second counts are not the same” by asserting that Bossen only teaches combing two hypotheses from two lists, which is not the same as aggregating prediction from a count of hypotheses and a different count of prediction lists.
Examiner cannot concur. In taught in cited Table 1 and Para. [0072] of Bossen, a first number of hypotheses (for L0 list, L1 list, Bi list) are determined from a second number of different lists (for L0 list, L1 list, Bi list), wherein the numbers of multiple hypotheses include at least the second number that is different from the first number of hypotheses. The first number and the second number are indicated and transmitted.
Claims 58 and 82 are rebutted for the same reason as outlined for claim 1.
The Applicant argues the respective dependent claims are not obvious for inheriting the same feature s form claims 35, 58, and 82. The respective dependent claims are rebutted for the same reason as outlined for claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35, 58, and 82-87 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bossen (US Pub. 20060268166 A1).

Regarding claim 35, Bossen discloses a video coding method (Bossen; Fig. 2, 3, Para. [0042]. A video decoding system/method is used.), comprising: 
developing a first count of coding hypotheses for a pixel block, of an input frame, to be coded, each hypothesis developed by (Bossen; Fig. 2, 3, Table 1, Para. [0072], [0042]. A first number of hypotheses for coding a block are determined/developed for a frame to be coded, wherein the first number is indicated by a respective flag.): 
selecting a prediction list, out of second count of prediction lists, to be used in the coding of the hypothesis, wherein the first and the second counts are not the same (Bossen; Fig. 9-10, Table 1, Para. [0072], [0009, 66-67]. At least a prediction list from a second number of lists is determined to be used in accordance with at least one hypothesis, wherein an indication of a second number is transmitted.), and 
generating a prediction block for the pixel block from prediction data associated with the hypothesis (Bossen; Fig. 9-10, Para, [0051, 66-67]. Prediction blocks are generated from prediction data corresponding to at least a hypothesis in accordance with a list out of determined lists..); 
aggregating the prediction blocks generated from the developed hypotheses into an aggregate prediction block (Bossen; Para. [0051]. Prediction blocks are aggregated/combined into an combined prediction block for at least one hypothesis.); 
coding the pixel block differentially with reference to the aggregate prediction block (Bossen; Para. [66, 87]. A block is decoded in accordance with combined prediction block.); and 
transmitting coded data of the pixel block to a channel with identifiers of the selected prediction lists and associated prediction data for the respective hypotheses and indications of the first count and the second count (Bossen; Fig. 10, Table 1, Para. [0072], [0012, 32, 66]. Coded data of block is transmitted from an encoder to a decoder, indicating prediction lists and prediction data for hypotheses, wherein indications of a first number and a second number are transmitted.).

Regarding claim 58, Bossen discloses a video decoding method Bossen; Fig. 3, Para. [0048]. A video decoding system/method is used.), comprising: 
responsive to data provided from a channel identifying a second count prediction lists and associated prediction data applied to a pixel block, of an input frame, to be decoded (Bossen; Fig. 9, 10, Table 1, Para. [0072], [0009, 32, 66]. A second number of prediction lists and prediction data for a block are determined in accordance with data received by a decoding system.): 
generating a first count of prediction blocks from the prediction data, each prediction block is generated from prediction data associated with a coding hypothesis coded based on a prediction list out of the identified prediction lists, wherein the first count and the second count are not the same (Bossen; Fig. 9, 10, Para. [0051, 66, 67]. Prediction blocks are generated from prediction data corresponding to at least a hypothesis in accordance with a list out of determined lists, wherein a first number and a second number are not the same.); 
aggregating the prediction blocks into an aggregate prediction block (Bossen; Para. [0051]. Prediction blocks are aggregated/combined into an combined prediction block.); and 
decoding the pixel block with reference to the aggregate prediction block (Bossen; Para. [66, 87]. A block is decoded in accordance with combined prediction block.).

Regarding claim 82, Bossen discloses coded vide data, stored in a non-transitory computer readable medium, the coded video data comprising: coded data of a pixel block, generated by (Bossen; Para. [0030, 37]. Coded data of video data and programs are stored in a non-transitory computer readable medium.):
developing a first count of coding hypotheses for the pixel block, each hypothesis is developed by (Bossen; Fig. 2, 3, Table 1, Para. [0072], [0042]. A first number of hypotheses for coding a block are determined/developed for a frame to be coded.): 
selecting a prediction list, out of a second number of prediction lists, to be used in the coding of the hypothesis (Bossen; Fig. 9-10, Table 1, Para. [0072], [0009, 66-67]. At least a prediction list from a second number lists is determined to be used in accordance with at least one hypothesis.), and 
generating a prediction block for the pixel block from prediction data associated with the hypothesis, wherein the first and second counts are not the same (Bossen; Fig. 9-10, Table 1, Para. [0072], [0051, 66-67]. Prediction blocks are generated from prediction data corresponding to at least a hypothesis in accordance with a list out of determined lists, wherein a first number and a second number are not the same.); 
aggregating the prediction blocks generated from the developed hypotheses into an aggregate prediction block (Bossen; Para. [0051]. Prediction blocks are aggregated/combined into an combined prediction block for at least one hypothesis.); 
coding the pixel block differentially with reference to the aggregate prediction block (Bossen; Para. [66, 87]. A block is decoded in accordance with combined prediction block.); and 
identifiers of the selected prediction lists for the respective hypotheses and associated prediction data (Bossen; Fig. 10, Para. [0012, 32, 66]. Coded data of block is transmitted from an encoder to a decoder, indicating prediction lists and prediction data for hypotheses.).

Regarding claim 83, Bossen discloses an encoder that generates the coded video data of claim 82 from input video (Bossen; Fig. 2, Para. [0041, 47, 30, 37]. An encoding system is used to generate coded video data.).

Regarding claim 84, Bossen discloses a decoder that generates reconstructed video from the coded video data of claim 82 (Bossen; Fig. 3, Para. [0047, 48, 30, 37]. An decoding system is used to generate decoded video data.).

Regarding claim 85, Bossen discloses the coded video data further comprises information for deriving reference frames associated with the respective hypotheses (Bossen; Para. [0065, 66, 41, 48]. Coded data includes information for generating reference frames for hypotheses.).

Regarding claim 86, Bossen discloses the coded video data further comprises information for deriving motion information associated with the respective hypotheses (Bossen; Para. [0060, 62, 41, 48]. Coded data includes information for generating motion information for hypotheses.).

Regarding claim 87, Bosesn the first count of coding hypothesis for the pixel block is indicated by a flag for each selected prediction list, where each flag indicates when the prediction block for a hypothesis should be generated from the corresponding prediction list (Bossen; Fig. 10, Table 1, Para. [0072], [0012, 32, 66]. At least a flag for each prediction list is used to indicate a first number of hypotheses for a pixel block, wherein the flag indicates when a prediction block for a corresponding hypothesis/weighting parameter is generated for a corresponding list (L0, L1, or Bi).). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-37 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Bossen (US Pub. 20060268166 A1) in view of Kondo (WO 2019039283 A1 citing US Pub. 20200213610 A1 as English equivalent document.).

Regarding claim 59, Bossen discloses the aggregating the prediction blocks comprises weighting the prediction data, associated with respective hypothesis (Bossen; Para. [0051]. Prediction blocks are weighted in accordance with different hypotheses for obtaining a combined prediction blocks.).
But it does not specifically discloses weighting the prediction data according to their respective motion vectors.
However, Kondo teaches weighting the prediction data according to their respective motion vectors (Kondo; Para. [0157]. Prediction blocks are scaled/weighted in accordance with respective motion vectors.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bossen to adapt inter-prediction approach, by incorporating Kondo’s teaching wherein reference/prediction blocks are scaled in accordance with motion vectors, for the motivation to improve coding efficiency by performing motion compensation selected from different motion compensation modes (Kondo; Abstract.).

responsive to channel data identifying, for at least one hypothesis, scaling prediction data, associated with the at least one hypothesis (Bossen; Bossen; Para. [0051]. Prediction blocks are scaled in accordance with different hypotheses for obtaining a combined prediction blocks.).
But it does not specifically teach identifying an affine transform, scaling prediction data according to the affine transform.
However, Kondo teaches identifying an affine transform, scaling prediction data according to the affine transform (Kondo; Para. [0085-86]. An affine transform is determined for scaling prediction block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bossen to adapt inter-prediction approach, by incorporating Kondo’s teaching wherein reference/prediction blocks are scaled in accordance with motion vectors, for the motivation to improve coding efficiency by performing motion compensation selected from different motion compensation modes (Kondo; Abstract.).

Claim 36-37 are directed to a video coding method, comprising a sequence of processing steps that are in reverse/symmetric order of the steps corresponding to the same as claimed in claims 59-60, and are non-patentable over the prior art for the same reason as previously indicated.

Claims 38-44, 48-51, 55-56, 61-67, 72-75, and 79-80 are rejected under 35 U.S.C. 103 as being unpatentable over Bossen (US Pub. 20060268166 A1) in view of Lim (US Pub. 20130077689 A1).

Regarding claim 61, Bossen discloses for at least one hypothesis, the generating the prediction block (Bossen; See remarks regarding claim 58.).
But it does not specifically disclose for at least one hypothesis, the generating the prediction block comprises: predicting of a motion vector, of prediction data associated with the at least one hypothesis, based on one or more motion vectors of prediction data associated with one or more other hypotheses.
for at least one hypothesis, the generating the prediction block comprises: predicting of a motion vector, of prediction data associated with the at least one hypothesis, based on one or more motion vectors of prediction data associated with one or more other hypotheses (Lim; Para. [0084-86]. A prediction of a motion vector of prediction data for at least one hypothesis is determined in accordance with at least one or more motion vectors for at least one or more other hypotheses.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bossen to adapt an inter-prediction approach, by incorporating Lim’s teaching wherein a motion vector for a hypothesis is determined based on at least one motion vector of another hypothesis, for the motivation to improving the accuracy of image prediction by acquiring an combining a plurality of reference units for image prediction (Lim; Abstract.).

Regarding claim 62, modified Bossen further teaches the predicting of the motion vector is further based on a temporal distance between the input frame and one or more reference frames associated with the one or more other hypotheses (Lim; Para. [0084-86]. A motion vector is determined based on a temporal distance between an input frame and at least one reference frame for at least one other hypothesis.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bossen to adapt an inter-prediction approach, by incorporating Lim’s teaching wherein a temporal distance between an input frame and a reference frame for another hypothesis is used to determine the respective motion vector, for the motivation to improving the accuracy of image prediction by acquiring an combining a plurality of reference units for image prediction (Lim; Abstract.).

Regarding claim 63, modified Bossen further teaches the one or more other hypotheses are hypotheses developed for pixel blocks from a spatiotemporal neighborhood of the pixel block, hypotheses coded based on the identified prediction lists, or a combination thereof (Lim; Para. [0034, 105]. Hypotheses are determined for neighboring blocks, coded in respective prediction lists.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bossen to adapt an inter-prediction approach, by incorporating Lim’s teaching wherein prediction hypotheses are obtained from motion information of neighboring blocks, for the motivation to improving the accuracy of image prediction by acquiring an combining a plurality of reference units for image prediction (Lim; Abstract.).

Regarding claim 64, modified Bossen further teaches the predicting of the motion vector is further based on a trend over time in values of the one or more motion vectors of prediction data associated with the one or more other hypotheses (Lim; Para. [0084-86]. A motion vector is determined based on temporal values of motion vector associated with at least one other hypothesis.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bossen to adapt an inter-prediction approach, by incorporating Lim’s teaching wherein motion vectors is determined based on temporal values associated with at least one motion vectors for at least one other hypothesis, for the motivation to improving the accuracy of image prediction by acquiring an combining a plurality of reference units for image prediction (Lim; Abstract.).

Regarding claim 65, modified Bossen further teaches the predicting of the motion vector is further based on chaining, wherein the motion vector references data in a destination frame by aggregating a first motion vector of the input frame, of prediction data associated with one of the one or more other hypotheses, that references an intermediate frame and a second motion vector of an intermediate frame, of prediction data associated with another of the one or more other hypotheses, that references the destination frame (Lim; Para. [0084-86, 98]. A prediction of a motion vector is determined, wherein a first motion vector of a first hypothesis of a first frame (intermediate) and a second motion vector of a second hypothesis of a second frame (destination) are aggregated via combination of motion vector prediction and motion vector of L0 and L1.).
(Lim; Abstract.).

Regarding claim 66, modified Bossen further teaches responsive to channel data identifying, for at least one hypothesis, a minimum size of prediction blocks and a maximum size of prediction blocks, the generating prediction block for the at least one hypothesis comprises generating one or more prediction blocks at sizes between the identified minimum and maximum sizes (Lim; Fig. 3, 15, Para. [0054, 55, 102]. For at least one hypothesis of multiple hypotheses, a limitation on the maximum size and the minimum size of coding unit are determined, wherein at least one prediction block at a size between the maximum and the minimum is generated.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bossen to adapt an inter-prediction approach, by incorporating Lim’s teaching wherein prediction blocks are generated at a size between a maximum and a minimum size, for the motivation to improving the accuracy of image prediction by acquiring an combining a plurality of reference units for image prediction (Lim; Abstract.).

Regarding claim 67, modified Bossen teaches the data provided from the channel, identifying the prediction lists and the prediction data, are provided at the level of a sequence, a picture, a slice, a segment, or a group of CTUs (Bossen; Para. [0010-11]. In a slice header, data of prediction lists and prediction data is provided.).

Regarding claim 72, Bossen discloses for at least one hypothesis, the generating the prediction block (Bossen; See remarks regarding claim 58.).
responsive to channel data identifying, for at least one hypothesis, a constant value for a component of motion vectors of prediction data associated with the at least one hypothesis, using the constant value for the component of the motion vectors.
However, Lim teaches responsive to channel data identifying, for at least one hypothesis, a constant value for a component of motion vectors of prediction data associated with the at least one hypothesis, using the constant value for the component of the motion vectors (Lim; Para. [0084-86]. At least a constant value is used for at least a component of a motion vector associated with a prediction block in response to at least one hypothesis.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bossen to adapt an inter-prediction approach, by incorporating Lim’s teaching wherein motion vector prediction and motion vectors associated with respective hypotheses are aggregated/combined, for the motivation to improving the accuracy of image prediction by acquiring an combining a plurality of reference units for image prediction (Lim; Abstract.).

Regarding claim 73, Bossen discloses for at least one hypothesis, the generating the prediction block (Bossen; See remarks regarding claim 58.).
But it does not specifically disclose responsive to channel data identifying, for at least one hypothesis, a constant value for an illumination compensation parameter of prediction data associated with the at least one hypothesis, using the constant value for the illumination compensation parameter.
However, Lim teaches responsive to channel data identifying, for at least one hypothesis, a constant value for an illumination compensation parameter of prediction data associated with the at least one hypothesis, using the constant value for the illumination compensation parameter (Lim; Para. [0107, 109]. A constant value is used for a weighting/illumination compensation parameter associated with prediction data in response to determining at least one hypothesis.).
(Lim; Abstract.).

Regarding claim 74, modified Bossen further teaches at least one of the identified prediction list has one reference index (Lim; Para. [0029-42]. At least one of prediction list includes at least one reference index.).

Regarding claim 75, Bossen discloses for at least one hypothesis, the generating the prediction block (Bossen; See remarks regarding claim 58.).
But it does not specifically disclose responsive to channel data indicating, for at least one hypothesis, that a motion vector is within a predetermined range, generating the prediction block for the at least one hypothesis according to a motion vector within the predetermined range.
However, Lim teaches responsive to channel data indicating, for at least one hypothesis, that a motion vector is within a predetermined range, generating the prediction block for the at least one hypothesis according to a motion vector within the predetermined range (Lim; Para. [0084-86]. A motion vector is determined to be within at least a range between the vector and its scaled version in response to motion information transmitted, and a prediction block is generated according to the motion vector for at least one hypothesis.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bossen to adapt an inter-prediction approach, by incorporating Lim’s teaching wherein motion vector prediction and motion vectors associated with respective hypotheses are aggregated/combined, for the motivation to improving the accuracy of image prediction by acquiring an combining a plurality of reference units for image prediction (Lim; Abstract.).

Regarding claim 79, modified Bossen further teaches responsive to channel data indicating, for at least one hypothesis, that the pixel block has been partitioned according to a partition depth, the generating a prediction block comprises generating a prediction block for each partition (Lim; Fig. 3, 15, Para. [0054, 55, 102]. For at least one hypothesis of multiple hypotheses, a limitation on the maximum size and the minimum size of coding unit are determined, wherein a block is divided based on a partition depth, and at least one prediction block at a size between the maximum and the minimum is generated for each partition.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bossen to adapt an inter-prediction approach, by incorporating Lim’s teaching wherein prediction blocks are generated at a size between a maximum and a minimum size, for the motivation to improving the accuracy of image prediction by acquiring an combining a plurality of reference units for image prediction (Lim; Abstract.).

Regarding claim 80, modified Bossen further teaches responsive to channel data indicating, for at least one hypothesis, that the pixel block has been partitioned according to a predetermined partition depth, the generating a prediction block comprises generating a prediction block for each partition (Lim; Fig. 3, 15, Para. [0054, 55, 102]. For at least one hypothesis of multiple hypotheses, a limitation on the maximum size and the minimum size of coding unit are determined, wherein a block is divided based on a partition depth, and at least one prediction block at a size between the maximum and the minimum is generated for each partition.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bossen to adapt an inter-prediction approach, by incorporating Lim’s teaching wherein prediction blocks are generated at a size between a maximum and a minimum size, for the motivation to improving the accuracy of image prediction by acquiring an combining a plurality of reference units for image prediction (Lim; Abstract.).

.

Claims 45-47 and 68-71 are rejected under 35 U.S.C. 103 as being unpatentable over Bossen (US Pub. 20060268166 A1) in view of Helle (US Pub. 20130287116 A1).

Regarding claim 68, Bossen discloses for at least one hypothesis, the generating the prediction block (Bossen; See remarks regarding claim 58.).
But it does not specifically disclose responsive to channel data identifying, for at least one hypothesis, a zero value for motion vector, generating the prediction block for the at least one hypothesis from collocated pixel block of a reference frame provided by the respective prediction list.
However, Helle teaches responsive to channel data identifying, for at least one hypothesis, a zero value for motion vector, generating the prediction block for the at least one hypothesis from collocated pixel block of a reference frame provided by the respective prediction list (Helle; Para. [0059]. At least a candidate of co-located block of a reference frame of a respective prediction list is used to generating prediction block for at least a hypothesis from multi-hypothesis frames in response to no motion parameter (zero motion vector) being transmitted for a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bossen to adapt a multi-hypothesis approach, by incorporating Helle’s teaching wherein a co-located block is used to generate prediction block with no motion information being available, for the motivation to provide multiple options for signaling the re-usage of already transmitted parameters (e.g., for specifying  the prediction) for different block sizes (Helle; Para. [0059].).

for at least one hypothesis, the generating the prediction block (Bossen; See remarks regarding claim 58.).
But it does not specifically disclose responsive to channel data identifying, for at least one hypothesis, a skip mode, using collocated pixel block of a reference frame provided by the respective prediction list to restore the pixel block.
However, Helle teaches responsive to channel data identifying, for at least one hypothesis, a skip mode, using collocated pixel block of a reference frame provided by the respective prediction list to restore the pixel block (Helle; Para. [0059]. At least a candidate of co-located block of a reference frame of a respective prediction list is used to generating prediction block for at least a hypothesis from multi-hypothesis frames in response to a skip mode being used for a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bossen to adapt a multi-hypothesis approach, by incorporating Helle’s teaching wherein a co-located block is used to generate prediction block with a skip mode being used, for the motivation to provide multiple options for signaling the re-usage of already transmitted parameters (e.g., for specifying  the prediction) for different block sizes (Helle; Para. [0059].).

Regarding claim 70, Bossen discloses for at least one hypothesis, the generating the prediction block (Bossen; See remarks regarding claim 58.).
But it does not specifically disclose responsive to channel data identifying, for at least one hypothesis, a merge mode, using prediction data of a pixel block that resides in a reference frame provided by the respective prediction list.
However, Helle teaches responsive to channel data identifying, for at least one hypothesis, a merge mode, using prediction data of a pixel block that resides in a reference frame provided by the respective prediction list (Helle; Para. [0059]. At least a candidate of co-located block of a reference frame of a respective prediction list is used to generating prediction block for at least a hypothesis from multi-hypothesis frames in response to a merge mode being used for a current block.).
(Helle; Para. [0059].).

Regarding claim 71, Bossen discloses for at least one hypothesis, the generating the prediction block (Bossen; See remarks regarding claim 58.).
But it does not specifically disclose responsive to channel data identifying prediction data and an associated collocated list: generating a further prediction block from the prediction data and the associated collocated list, and aggregating the further prediction block into the aggregate prediction block.
However, Helle teaches responsive to channel data identifying prediction data and an associated collocated list: generating a further prediction block from the prediction data and the associated collocated list, and aggregating the further prediction block into the aggregate prediction block (Helle; Para. [0059]. At least a prediction block of co-located block of a reference frame of a co-located prediction list is used to generating prediction block for at least a hypothesis from multi-hypothesis frames, and the prediction block is combined to generate a final prediction block for performing multi-hypothesis prediction.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bossen to adapt a multi-hypothesis approach, by incorporating Helle’s teaching wherein a co-located block of a co-located list is used to generate prediction block, where prediction data is associated with the co-located list, for the motivation to provide multiple options for signaling the re-usage of already transmitted parameters (e.g., for specifying  the prediction) for different block sizes (Helle; Para. [0059].).

.

Claims 52-54, 57, 76-78, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Bossen (US Pub. 20060268166 A1) in view of Minoo (US Pub. 20130003841 A1).

Regarding claim 76, Bossen discloses for at least one hypothesis, the generating the prediction block (Bossen; See remarks regarding claim 58.).
But it does not specifically disclose responsive to channel data identifying, for at least one hypothesis, a pixel increment value for motion vectors, generating the prediction block for the at least one hypothesis using a motion vector set according to the pixel increment value.
However, Minoo teaches responsive to channel data identifying, for at least one hypothesis, a pixel increment value for motion vectors, generating the prediction block for the at least one hypothesis using a motion vector set according to the pixel increment value (Minoo; Para. [0002, 28-30]. In response to motion information of sub-pixel increment, a prediction block is generated using a motion vector based on a sub-pixel increment.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bossen to adapt a multi-hypothesis approach, by incorporating Minoo’s teaching wherein sub-pixel positions are employed for motion vectors associated with multiple references of different hypotheses, for the motivation to allow sub-pel value interpolation filters during video coding (Minoo; Abstract.).

Regarding claim 77, Bossen discloses for at least one hypothesis, the generating the prediction block (Bossen; See remarks regarding claim 58.).
But it does not specifically disclose responsive to channel data identifying, for at least one hypothesis, a sub-pixel increment value for motion vectors, generating the prediction block for the at least one hypothesis using a motion vector set according to the sub-pixel increment value.
responsive to channel data identifying, for at least one hypothesis, a sub-pixel increment value for motion vectors, generating the prediction block for the at least one hypothesis using a motion vector set according to the sub-pixel increment value (Minoo; Para. [0002, 28-30]. In response to motion information of sub-pixel increment, a prediction block is generated using a motion vector based on a sub-pixel increment.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bossen to adapt a multi-hypothesis approach, by incorporating Minoo’s teaching wherein sub-pixel positions are employed for motion vectors associated with multiple references of different hypotheses, for the motivation to allow sub-pel value interpolation filters during video coding (Minoo; Abstract.).

Regarding claim 78, Bossen discloses for at least one hypothesis, the generating the prediction block (Bossen; See remarks regarding claim 58.).
But it does not specifically disclose responsive to channel data identifying a parameter for a sub-pixel prediction filter, filtering the decoded pixel blocks with the sub-pixel prediction filter using the parameter.
However, Minoo teaches responsive to channel data identifying a parameter for a sub-pixel prediction filter, filtering the decoded pixel blocks with the sub-pixel prediction filter using the parameter (Minoo; Fig. 1, Para. [0002, 28-30]. In response to interpolation information of at least a parameter for  an interpolation filter, a decoded block is filtered in accordance with the at least one parameter for the interpolation filter.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bossen to adapt a multi-hypothesis approach, by incorporating Minoo’s teaching wherein sub-pixel positions are employed for performing sub-pel interpolation associated with multiple references of different hypotheses, for the motivation to allow sub-pel value interpolation filters during video coding (Minoo; Abstract.).

for at least one hypothesis, the generating the prediction block (Bossen; See remarks regarding claim 58.).
But it does not specifically disclose responsive to channel data identifying a parameter of an in-loop filter, filtering the decoded pixel blocks with the in-loop filter using the parameter.
However, Minoo teaches responsive to channel data identifying a parameter of an in-loop filter, filtering the decoded pixel blocks with the in-loop filter using the parameter (Minoo; Fig. 1, Para. [0002, 28-30]. In response to interpolation information of at least a parameter for an in-loop interpolation filter, a decoded block is filtered in accordance with the at least one parameter for the interpolation filter.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Bossen to adapt a multi-hypothesis approach, by incorporating Minoo’s teaching wherein sub-pixel positions are employed for performing sub-pel in-loop interpolation associated with multiple references of different hypotheses, for the motivation to allow sub-pel value interpolation filters during video coding (Minoo; Abstract.).

Claim 52-54 and 57 are directed to a video coding method, comprising a sequence of processing steps that are in reverse/symmetric order of the steps corresponding to the same as claimed in claims 76-78, 81, and are non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US Pat 8204127 B2) teaches a video coding system for performing image compression by using multiple reference-based motion prediction.
Chiang (US Pat 11218721 B2) teaches reducing compensation bandwidth by using multi-hypothesis with adjustment through a coding control setting.
Yu (US Pat 10986343 B2) teaches a video coding system that reduces overhead for mulit-hypothesis temporal prediction.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT KIR/             Primary Examiner, Art Unit 2485